REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art does not teach all particulars of the claims in the specific flow and context of the claims.
The closest prior art of CHANG (US 2007/0206743 A1) teaches the use of transaction modules and electronic cards, as well as activating modules in response to the receiving of transaction requests. However, CHANG does not disclose various aspects of the mobile terminal, management of multiple transaction modules, security elements, authentication modules activating a specific module for transactions, and the use of a confidential code to perform such actions, as well as other various aspects of the claims.  Such elements were not found in a reasonable number of references, and even if found would not have been an obvious combination to one of ordinary skill in the art at the time of applicant’s effective filing, given the specific context and flow of the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        05/17/2022